Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: DiPoala US20050231353 a dual technology intrusion detector system in fig. 3 and ¶s37-38, 44. 
However no prior discloses, teaches or suggests the combination of elements as recited in claim 1 arranged in manner to include “an infrared temperature sensor configured to provide a temperature signal associated with an heat emission of at least one individual within a monitored area; an electrostatic-charge-variation sensor configured to provide a charge-variation signal indicative of a variation of electrostatic charge associated with the at least one individual; and a processing unit, coupled to the infrared temperature sensor and to the electrostatic charge-variation sensor, the processing unit configured to detect a presence of the at least one individual within the monitored area by receiving the temperature signal and the charge variation signal, and jointly processing the temperature signal and charge-variation signal”.
Therefore, claim 1 is allowed with associated dependent claims. 
Independent claims 12 and 18 include limitations that are analogous to ones that form the basis for the allowance of claim 1, thus are allowed with associated dependent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685